Citation Nr: 0426503	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
sprains of the right ankle, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, with proximal tibia-fibula 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that recent correspondence from the veteran 
raises claims of entitlement to service connection for left 
knee and low back disabilities.  These issues are referred to 
the RO for appropriate development and adjudication.


REMAND

In June 1998, the veteran submitted a Substantive Appeal, VA 
Form 1-9, which left blank the questions concerning his 
desire for a personal hearing.  Recently The appellant 
submitted a copy of the substantive appeal; however, this 
document specifically indicated that he wanted a  Travel 
Board hearing at the RO in Buffalo, New York.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Therefore, to ensure full compliance with due process 
requirements, the case is
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
Travel Board hearing.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




